Allowable Subject Matter
Claims 1 – 4, 6, 7, and 16 – 28 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1 and 16 recite similar subject matter and are allowed under the same rationale. Reference is made to claim 1 as the representative claim.
The invention is directed to a smart device network specifically comprising a central control unit which has a knowledge corpus. The knowledge corpus comprises data about different types of device types and the actions they perform. Claim 1 recites a method of receiving, by this central unit, a request from a smart device for steps to perform an action, the central unit determines the steps based on the corpus, translates the steps for that specific device type, and sends the translated steps to that device. Claim 1 further recites in communicating, by the computing device, with other smart devices of a same category within the closed social network group to determine if a similar activity has been performed by any of the other smart devices of the same category.
The prior art, taken alone or in combination, fails to teach the claimed invention as a whole, and specifically fails to teach, suggest, or render obvious the particular feature of communicating, by the computing device, with other smart devices of a same category within the closed social network group to determine if a similar activity has been performed by any of the other smart devices of the same category. Since the prior art is silent in regards to teaching this feature in the embodiment of the claimed invention, the claimed invention is allowed over the prior art.
Mai (US 2020/0052925 A1) teaches of a remote server which comprises “If This Then That” (IFTTT) rules for smart devices. The remote server, as part of a household network, monitors user interactions with devices in a household and develops these rules (Mai Paragraphs [0020] and [0013]). Such as identifying that a user opens a window when the temperature reaches a threshold (Mai Paragraph [0021]). Mai further teaches transmitting commands to smart appliances when a rule is (Mai Paragraph [0020]). Mai fails to teach communicating with other smart devices of a same category within the closed social network group to determine if a similar activity has been performed by any of the smart devices of the same category.
Hou et al. (US 2017/0142230 A1), hereinafter “Hou”, teaches controlling smart devices in a smart home by sending control instructions to a device based upon user input information for a similar device type (Hou Paragraph [0037]) and maintaining operating mode information for specific device types that can be used to set certain smart devices to operate at that mode (Hou Paragraph [0046]). Hou fails to teach communicating with other smart devices of a same category within the closed social network group to determine if a similar activity has been performed by any of the smart devices of the same category.
Kim et al. (US 2015/0066158 A1), hereinafter “Kim”, teaches recording user operation information by a gateway device in a smart home (Kim Abstract). Kim further teaches of the smart home including an event history repository for storing event information, wherein event information may comprise sensor data from user interactions with smart home devices (Kim Paragraphs [0065 – 0066]) and the gateway device may determine when a device is added to the smart home and record, in a rule list, rules of operating the device. Where Kim teaches of controlling the smart devices based upon the event repository and contextual data (Kim Paragraphs [0103 – 0106]), Kim fails to teach communicating with other smart devices of a same category within the closed social network group to determine if a similar activity has been performed by any of the smart devices of the same category.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459     

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459